Citation Nr: 1523329	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  10-40 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability

2.  Entitlement to service connection for tinnitus.

3  Entitlement to service connection for hiatal hernia with chronic reflux esophagitis, gastric dumping syndrome, diarrhea and dysphagia with chest pain, and Nissen fundoplication (hereinafter referred to as gastrointestinal disabilities)

4.  Entitlement to service connection for a right knee disability

5.  Entitlement to service connection for hypertension

6.  Entitlement to service connection for a cholecystectomy to include as secondary to gastrointestinal disabilities.




REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 

INTRODUCTION

The Veteran, who is the appellant, had twenty five years of service in the Oklahoma National Guard, to include numerous periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  He also had a period of active duty from March 2004 through August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma.  

In December 2011, the Veteran appeared at a hearing before a Veterans Law Judge who is no longer employed by the Board.  Following the hearing, the Board remanded this matter for further development in March 2014.  

In February 2015, the Veteran indicated that he did not desire another hearing.  

The issues of service connection for gastrointestinal disabilities; a right knee disability; hypertension; and a cholecystectomy, to include as secondary to gastrointestinal disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  Bilateral hearing loss had its origins during active service/ACDUTRA

2.  Tinnitus originated during active service/ACDUTRA.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  Resolving all reasonable doubt in the Veteran's favor, bilateral heairng loss was incurred in service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  In this case, because the Board is granting the full benefits (service connection) sought on appeal as it relates to tinnitus and hearing loss, the claims are substantiated, and there are no further VCAA duties or duties to explain compliance with the VCAA.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21),(24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Here, bilateral sensorineural hearing loss (organic disease of the nervous system) and tinnitus are considered chronic disease for the purpose of applying 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's claims for service connection for hearing loss and tinnitus.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran maintains that he was exposed to acoustic trauma while performing his duties as a marksman while part of the Oklahoma National Guard and also as a result of other duties he performed while with the National Guard.  The Veteran maintains that he was exposed to live arms fire as part of the marksman team both as a participant and as the team captain from 1992 through 2007.  

At the time of his December 2011 hearing, the Veteran testified that he was in the 219th Engineering & Installations Squadron at the Oklahoma Air National Guard Base in Tulsa and then went over to the 138th Fighter Wing in the Logistics Group where he worked as a logistics technician, deploying with the Fighter Wing on military orders, loading aircraft up in the flight line, with a lot of loud noise and work with heavy equipment.

The Veteran also testified that from 1992 to 2007, he was a member of the 138 Fighter Wing Marksmanship Team I and was the team captain until 2005.  He indicated that they shot competitively and practiced a lot.  He noted that they went to several matches throughout the United States and competed quite often.  He stated that all of these matches were on military orders because if someone got hurt, there had to be a way to get him covered, as you were shooting M-16's, M 9's, and in uniforms as it was a military marksman match.  The Veteran indicated that while he was required to wear hearing protection when firing the weapon it was not required when not firing the weapon.  He stated because weapons were being fired all around him, it was loud.  He also indicated that he was repetitively exposed to these loud noises. 

Personnel records associated with the claims folder reveal that the Veteran attended a marksmanship meet every year and that he served as team captain from 1999 to 2005.  

In conjunction with his claim, the Veteran was afforded a VA examination in November 2009.  At the time of the examination, the Veteran reported military noise exposure, including competition shooting with hearing protection worn in all loud environments.  The Veteran reported no other work history other than military.  Recreational noise exposure included shooting and the use of an ATV vehicle with helmet.  Audiological testing performed at that time revealed decibel level readings of 15, 20, 30, 50, and 50 in the left ear and 15, 15, 20, 35, and 45 in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 100 percent in both ears.  The examiner indicated that since the hearing loss first appeared well after active duty and since tinnitus was denied in the post deployment assessment it was less than likely that the hearing loss or tinnitus were the result of military service.

Based upon the Veteran's testimony following the November 2009 VA examination, the Board, in its March 2014 remand, requested that an additional VA examination be performed to determine the nature and etiology of any current hearing loss or tinnitus.  

In June 2014, the Veteran was afforded an additional VA examination.  Audiological testing performed at that time revealed decibel level readings of 15, 15, 35, 55, and 55 in the left ear and 10, 15, 20, 35, and 45 in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 96 percent in both ears.  The examiner rendered a diagnosis of bilateral sensorineural hearing loss.  

The examiner noted that the Veteran's military occupational specialty (MOS) was communications systems engineer involving work on the flight line with hearing protection not worn most of the time.  He also noted that the Veteran reported later duties (2005-2009) as a logistics manager loading aircraft on the flight line with hearing protection.  The Veteran also noted that he served as a marksmanship coordinator (with hearing protection, right-handed), noting noise exposure from weapons during brief periods of active duty.  The examiner indicated that the Veteran reported onset of hearing loss and tinnitus over the past 10 years (approximately 2004; although 3/26/06 evaluation indicated onset of tinnitus in April 2005).  Upon further questioning, the Veteran stated that he did not notice tinnitus during active duty, citing excessive noise in the environment that may have prevented his hearing it.  The examiner stated that prior to service he worked at a family auto salvage with no noise exposure.  He denied any other workplace noise exposure.  He also denied head injury, dizziness, or other otologic complaints.  He reported recreational noise exposure from shooting (with hearing protection), power tool use, lawn equipment, and ATVs.

The examiner indicated whether a significant threshold shift occurred during an active duty period could not be determined without resort to speculation due to the absence of hearing evaluations at the beginning/end of each active duty during the period in which a significant threshold shift was noted.  Furthermore, it was not possible to determine whether military noise exposure or recreational noise exposure (shooting, ATVs, power tools, etc.) was the cause of the significant threshold shift(s) from 1984/89 through 1998/2003.  The examiner reported that based upon a review of the evidence, it was her clinical opinion that the etiology of Veteran's hearing loss could not be determined without resort to speculation. 

As to the claim of service connection for tinnitus, the examiner indicated that based upon the Veteran's denial of tinnitus following his most significant period of active duty, contradictions in onset of tinnitus, and non-military risk factors for tinnitus, it was her clinical opinion that the Veteran's tinnitus was less likely as not the result of military noise exposure.  

The Veteran is competent to describe being exposed to loud noise and is competent to describe observable symptoms such as ringing in the ears and loss of hearing as these are observable symptoms.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. at 374 (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).

The Veteran's lay statements regarding exposure to weapons fire and engine noise  while in service are found to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service. 

The Board finds that tinnitus was incurred in and is attributable to service.  The Veteran has provided credible evidence of in-service acoustic trauma, he has stated that he experienced symptoms during service, and he has endorsed symptoms of tinnitus since service.  

With regard to the VA examiner's opinion that it is less likely than not that the Veteran's tinnitus is related to his period of service, while certain reports note the Veteran denying having tinnitus, the Veteran, by his own testimony, has indicated that he had tinnitus in service.  Furthermore, he has indicated that perhaps the reason he did not know that he had tinnitus as it was occurring was due to the loud noise environment that he was in at the time.  

The Veteran has reported experiencing recurrent tinnitus symptomatology since service and, despite some inconsistencies, the Board finds his lay accounts to be credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  Therefore, as the evidence is in relative equipoise, the Board finds that the Veteran experienced recurrent tinnitus symptomatology. 

As such, the evidence demonstrates credible evidence of in-service acoustic trauma, in-service onset of ringing in the ears and unremitting tinnitus since service, and that the Veteran currently has tinnitus.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Bilateral Hearing Loss

As to bilateral hearing loss, as noted above, exposure to in-service acoustic trauma has been shown.  The Veteran is competent to describe being exposed to loud noise and is competent to describe observable symptoms such as loss of hearing as these are observable symptoms.  See Jandreau, supra; Charles v. Principi, supra.  The Veteran's lay statements regarding exposure to noise in service and loss of hearing in service are found to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service.  Furthermore, military personnel records also demonstrate that he was exposed to acoustic trauma. 

The November 2009 VA examiner's opinion is of limited probative value because it did not adequately consider the lay evidence of symptoms of hearing loss in service.  The June 2014 VA examiner determined that a clinical opinion that the etiology of hearing loss could not be determined without resort to speculation.  Therefore the June 2014 opinion has no probative value with regard to the issue of service connection for hearing loss.    

Given the Veteran's current hearing loss; his in-service military occupational specialty; and his in-service noise exposure, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss is related to his period of service.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted for bilateral hearing loss disability.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.   


REMAND

The record includes a Report of Separation and Record of Service which indicates service in the Air National Guard of Oklahoma between March 1984 and March 2009 with multiple unverified periods of ACDUTRA and INACDUTRA.

As it relates to the issue of service connection for hypertension, the Board notes that the Veteran had a period of active service from March 2004 to August 31, 2004.  The Veteran has reported, and it is noted in a private audiological report, that he was diagnosed and treated for hypertension in April 2005.  Based upon the Veteran's reports and the notation of treatment for hypertension in April 2005, the Veteran should be afforded a VA examination to determine the nature, etiology, and onset of any current hypertension and its relationship, if any, to his period of active service.  

As to the issue of service connection for a right knee disorder, the Veteran has testified that he injured his right knee during a period of ACDUTRA in December 2007, which resulted in his seeking treatment in June 2008, and the having a total knee replacement in October 2009.  A review of the Veteran's treatment and personnel records reveals that he was initially seen for right knee problems in 1980 and subsequently seen thereafter with various notations of treatment for right knee problems.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current right knee problems and their relationship, if any, to any period of claimed period of ACDUTRA.  

As it relates to the Veteran's claim for service connection for gastrointestinal difficulties, he has indicated that his gastrointestinal disorders had their onset either during his period of active service or during a period of ACDUTRA.  To date, the Veteran has not been afforded a VA examination to determine the etiology of any current gastrointestinal disorder, and its relationship, if any, to his period active service or a period of ACDUTRA.  

As it relates to the Veteran's claim for service connection for a cholecystectomy, as the Veteran is claiming service connection for this disorder as secondary to his claimed gastrointestinal disabilities, this issue is inextricably intertwined with his gastrointestinal claim.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of any current hypertension.  All indicated tests and studies should be performed and all findings must be reported in detail.  The entire record should be made available to the examiner for review and the examiner should note such review in the report.  The examiner is asked to address the following: Does the Veteran currently have hypertension?  If so, what is the date of onset of the Veteran's hypertension?  The examiner is also requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hypertension, if found, had its onset during the period of active service between March 2004 and August 2004, was manifest to a compensable degree within one years after discharge in August 2004 or is related to the Veteran's period of active service or any period of ACDUTRA?  The examiner should provide rationale for any opinions offered.  The examiner should address the Veteran's assertion that he was diagnosed with hypertension in April 2005.  

2.  Schedule the Veteran for an examination to determine the etiology of any current right knee disorder.  All indicated tests and studies should be performed and all findings must be reported in detail.  The entire record should be made available to the examiner for review and the examiner should note such review in the report.  The examiner is asked to address the following: What are the Veteran's current right knee disorders?  The examiner is also requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current right knee disorder is related to the Veteran's period of active service and/or any period of ACDUTRA or INACDUTRA?  The examiner should provide rationale for any opinions offered.  In this regard, the examiner should address the Veteran's assertion that he injured his right knee during a period of ACDUTRA in December 2007, which resulted in his seeking treatment in June 2008, and the having a total knee replacement in October 2009.

3.  Schedule the Veteran for a VA examination to determine the etiology of any current gastrointestinal disorder.  All indicated tests and studies should be performed and all findings must be reported in detail.  The entire record should be made available to the examiner for review and the examiner should note such review in the report.  The examiner is asked to address the following: What are the Veteran's current gastrointestinal disorders?  Is at least as likely as not (50 percent probability or greater) that the Veteran's current gastrointestinal disorders are related to the Veteran's period of active service from March 2004 to August 2004 or are other related to the Veteran' period of ACDUTRA or INACDUTRA between March 1984 to March 2009?  The examiner should provide rationale for any opinions offered.  

4.  Ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After undertaking any other development deemed appropriate, readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


